Exhibit 10.2

 



Form

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of December
19, 2019 by and between Telaria, Inc., a Delaware corporation (“Telaria”), and
the undersigned stockholder (the “Stockholder”) of The Rubicon Project, Inc., a
Delaware corporation (“Rubicon Project”). Capitalized terms that are used but
not defined herein shall have the respective meanings ascribed thereto in the
Merger Agreement (as defined below).

 

RECITALS

 

WHEREAS, as an inducement for Telaria to enter into that certain Agreement and
Plan of Merger, dated as of the date hereof, by and among Telaria, Rubicon
Project and Madison Merger Corp., a Delaware corporation and wholly owned
subsidiary of Rubicon Project (“Merger Sub”) (as it may be amended from time to
time by the parties thereto, the “Merger Agreement”), which provides for, among
other things (a) the merger of Merger Sub with and into Telaria in accordance
with its terms (the “Merger”), and (b) the issuance of shares of Rubicon Project
Common Stock in connection with the Merger, Telaria has requested that the
Stockholder execute and deliver this Agreement;

 

WHEREAS, pursuant to the Merger, each share of Telaria Common Stock (other than
certain shares specified in the Merger Agreement) that is outstanding
immediately prior to the Effective Time will be canceled and extinguished and
automatically converted into the right to receive the consideration set forth in
the Merger Agreement, all upon the terms and subject to the conditions set forth
in the Merger Agreement;

 

WHEREAS, as of the date hereof, the Stockholder is the beneficial owner (as
defined in Rule 13d-3 promulgated under the Exchange Act) of shares of Rubicon
Project Common Stock and other securities convertible into, or exercisable or
exchangeable for, shares of Rubicon Project Common Stock (collectively, the
“Shares”); and

 

WHEREAS, as a condition and inducement for Telaria to enter into the Merger
Agreement, the Stockholder and Telaria are entering into this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 

1.            Agreement to Vote.

 

(a)               From the date hereof until the Expiration Date (as defined
below), the Stockholder shall (x) appear at (or otherwise cause all Shares
beneficially owned by the Stockholder and all New Shares (as defined below) to
be counted as present for purposes of calculating a quorum) any stockholder
meeting of Rubicon Project and (y) vote all Shares beneficially owned by the
Stockholder and any New Shares, to the extent (in the case of securities
convertible into, or exercisable or exchangeable for, shares of Rubicon Project
Common Stock) any such Shares or New Shares are capable of being voted, at every
stockholder meeting of Rubicon Project, however called, and at every
postponement or adjournment thereof, and on every action proposed to be approved
by the written consent of the holders of outstanding shares of Rubicon Project
Common Stock with respect to any of the following:

 



 

 



 

 

 

(i)              in favor of the approval of the Rubicon Project Share Issuance,
and any proposal to adjourn or postpone any meeting of the stockholders of
Rubicon Project at which the Rubicon Project Share Issuance is submitted for the
consideration and vote of the stockholders of Rubicon Project to a later date if
there are not proxies representing a sufficient number of shares of Rubicon
Project Common Stock to approve such matters on the date on which the meeting is
held;

 

(ii)             against any Rubicon Project Alternative Transaction proposed by
any Rubicon Project Third Party; and

 

(iii)            against any other action, agreement or transaction involving
Rubicon Project or any of its Subsidiaries that is intended, or would reasonably
be expected, to impede, interfere with, delay, postpone, adversely affect or
prevent the consummation of the Merger, the Rubicon Project Share Issuance or
the other transactions contemplated by the Merger Agreement.

 

(b)         Prior to the Expiration Date, the Stockholder shall not enter into
any agreement or understanding with any Person to vote or give instructions in
any manner inconsistent with this Section 2.

 

(c)         Notwithstanding anything to the contrary set forth herein, if the
Stockholder is serving on the Rubicon Project Board of Directors, then nothing
in this Agreement shall prohibit or otherwise impair the right or ability of the
Stockholder to exercise his or her fiduciary duties in his or her capacity as a
director or officer of Rubicon Project, including by voting in his or her
capacity as a director to effect a Rubicon Project Recommendation Change, in
each case, in accordance with the terms of the Merger Agreement. However, for
the avoidance of doubt, a Rubicon Project Recommendation Change shall not
relieve the Stockholder of any obligation hereunder with respect to the Shares
beneficially owned by the Stockholder or any New Shares.

 

 

2 



 

 



 

2.            Transfer and Encumbrance. The Stockholder agrees, during the
period beginning on the date hereof and ending on the Expiration Date, not to,
directly or indirectly, (x) sell, transfer, exchange, pledge or otherwise
dispose of or encumber, whether voluntarily, involuntarily, by operation or
otherwise (collectively, “Transfer”), any Shares beneficially owned by the
Stockholder or any New Shares, (y) tender into any tender or exchange offer any
Shares or New Shares, whether voluntarily, involuntarily, by operation or
otherwise or (z) enter into any contract, option or other arrangement or
understanding with respect to the tendering, voting of or sale, transfer,
assignment, pledge, encumbrance, hypothecation or similar disposition of
(including by merger, by tendering into any tender or exchange offer, by
testamentary disposition, by operation of law or otherwise) any Shares
beneficially owned by the Stockholder or New Shares, in the case of (x), (y) and
(z), without the prior written consent of the Board of Directors of Rubicon
Project; provided that nothing contained herein shall prohibit (a) the net
settlement of the Stockholder’s options to purchase shares of Rubicon Project
Common Stock (to pay the exercise price thereof and any tax withholding
obligations), (b) the net settlement of the Stockholder’s restricted stock units
(including performance-based restricted stock units, if applicable) settled in
shares of Rubicon Project Common Stock (to pay any tax withholding obligations),
(c) the exercise of the Stockholder’s options to purchase shares of Rubicon
Project Common Stock, to the extent such options would expire prior to the
Effective Time, (d) the sale of a sufficient number of shares of Rubicon Project
Common Stock acquired upon exercise of the Stockholder’s options pursuant to the
foregoing clause (c) or upon the settlement of the Stockholder’s restricted
stock units, in each case as would generate sales proceeds sufficient to pay the
aggregate applicable exercise price of shares then exercised under such options
and the taxes payable by the Stockholder as a result of such exercise or
settlement, (e) the Stockholder from selling Shares under any written plan in
effect on the date hereof providing for the trading of Shares in accordance with
Rule 10b5-1 under the Exchange Act that has been disclosed to Telaria prior to
the date hereof, (f) any Transfer where the Stockholder retains sole direct and
indirect voting control over such Shares or New Shares through the term of this
Agreement, (g) any Transfer to an Affiliate of the Stockholder, or (h) if the
Stockholder is an individual, (i) to any member of the Stockholder’s immediate
family or to a trust for the benefit of the Stockholder or any member of the
Stockholder’s immediate family or (ii) to any person or entity if and to the
extent required by any non-consensual legal order, by divorce decree or by will,
intestacy or other similar law; provided, however, that in the case of the
foregoing clauses (g) or (h)(i), any such Transfer shall only be permitted if
and to the extent that the transferee of such Shares or New Shares agrees to be
bound by and subject to the terms and provisions hereof to the same effect as
the Stockholder. The Stockholder acknowledges that the intent of the foregoing
sentence is to ensure that the Shares and any New Shares are voted (or
consented) by the Stockholder in accordance with the terms hereof.

 

3.            No Participation in Litigation. The Stockholder hereby agrees not
to commence or participate in, and use reasonable best efforts to, if requested
by Telaria, take all actions necessary to opt out of any class in any class
action with respect to, any claim, derivative or otherwise, against Telaria,
Rubicon Project, Merger Sub, or any of their respective successors relating to
the negotiation, execution or delivery of this Agreement or the Merger Agreement
or the consummation of the Merger or the Rubicon Project Share Issuance,
including any claim (a) challenging the validity, or seeking to enjoin the
operation, of any provision of this Agreement or the Merger Agreement or (b)
alleging a breach of any fiduciary duty of the Rubicon Project Board of
Directors in connection with the Merger Agreement or the transactions
contemplated thereby; provided, however, that the foregoing shall not restrict
the Stockholder from enforcing any of his, her or its rights under the Merger
Agreement or this Agreement.

 

4.            New Shares. The Stockholder agrees that any shares of Rubicon
Project Common Stock that the Stockholder purchases or with respect to which the
Stockholder otherwise acquires beneficial ownership after the date of this
Agreement and prior to the Expiration Date, including shares issued or issuable
upon the conversion, exercise or exchange, as the case may be, of all securities
held by the Stockholder that are convertible into, or exercisable or
exchangeable for, shares of Rubicon Project Common Stock (“New Shares”), shall
be subject to the terms and conditions of this Agreement to the same extent as
if they constituted Shares.

 



 

3 



 

 

 

5.            No Obligation to Exercise Options or Other Securities. Nothing
contained in this Agreement shall require the Stockholder to (i) convert,
exercise or exchange any option, warrants or convertible securities in order to
obtain any underlying shares of Rubicon Project Common Stock or (ii) vote, or
execute any consent with respect to, any shares of Rubicon Project Common Stock
underlying such options, warrants or convertible securities that have not yet
been issued as of the applicable record date for that vote or consent.

 

6.            Representations and Warranties of the Stockholder. The Stockholder
hereby represents, warrants and covenants to Telaria as follows:

 

(a)          If the Stockholder is not an individual:

 

(i)                 the execution, delivery and performance by the Stockholder
of this Agreement and the consummation by the Stockholder of the transactions
contemplated hereby are within the powers of the Stockholder and have been duly
authorized by all necessary action. The Stockholder has duly executed and
delivered this Agreement and, assuming the due authorization, execution and
delivery by Telaria, this Agreement constitutes the Stockholder’s legal, valid
and binding obligation, enforceable against it in accordance with its terms
except, in each case, as enforcement may be limited by the Enforceability
Exceptions.

 

(b)          If the Stockholder is an individual:

 

(i)                 he or she has full legal capacity, right and authority to
execute and deliver this Agreement and to perform his or her obligations
hereunder. If the Stockholder is married and any of the Shares or New Shares
constitute community property or spousal approval is otherwise necessary for
this Agreement to be legal, valid, binding and enforceable, this Agreement has
been duly executed and delivered by, and, assuming the due authorization,
execution and delivery by Telaria, constitutes the legal, valid and binding
obligation of, the Stockholder’s spouse, enforceable in accordance with its
terms except, in each case, as enforcement may be limited by the Enforceability
Exceptions.

 

(c)          Unless any Shares or New Shares are Transferred in accordance with
Section 2, the Shares are and the New Shares will be beneficially owned (as
defined in Rule 13d-3 promulgated under the Exchange Act) and owned of record by
the Stockholder. Unless any Shares or New Shares are Transferred in accordance
with Section 2, the Stockholder has and will have good and valid title to such
Shares and New Shares, free and clear of any encumbrances other than pursuant to
this Agreement. As of the date hereof, the Stockholder’s Shares constitute all
of the shares of Rubicon Project Common Stock beneficially owned or owned of
record by the Stockholder. Except as provided for herein, the Stockholder has
sole voting power (including the right to control such vote as contemplated
herein), sole power of disposition (except with respect to Shares underlying
restricted stock awards issued to directors of Rubicon Project), sole power to
issue instructions with respect to the matters set forth in herein, and sole
power to agree to all of the matters set forth in this Agreement, in each case
with respect to all of the Stockholder’s Shares and New Shares.

 



 

4 



 

 

 

(d)          The execution and delivery of this Agreement by the Stockholder do
not, and the performance by the Stockholder of his, her or its obligations under
this Agreement will not, (i) if the Stockholder is not an individual, violate
the certificate of formation, agreement of limited partnership, certificate of
incorporation or similar organizational documents of the Stockholder, (ii)
conflict with or violate any law, ordinance or regulation of any Governmental
Entity applicable to the Stockholder or by which any of its assets or properties
is bound, or (iii) conflict with, result in any breach of or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of any encumbrance on
the properties or assets of the Stockholder pursuant to, any note, bond,
mortgage, indenture, contract (whether written or oral), agreement, lease,
license, permit, franchise or other instrument or obligation to which the
Stockholder is a party or by which the Stockholder or any of its assets or
properties is bound, except for any of the foregoing as would not reasonably be
expected, individually and in the aggregate, to impair the ability of the
Stockholder to perform his, her or its obligations hereunder or to consummate
the transactions contemplated hereby on a timely basis.

 

(e)          The execution and delivery of this Agreement by the Stockholder do
not, and the performance by the Stockholder of his, her or its obligations under
this Agreement and the consummation by it of the transactions contemplated
hereby will not, require the Stockholder to obtain any consent, approval,
authorization or permit of, or to make any filing with or notification to, any
Governmental Entity, other than the filings of any reports with the SEC.

 

(f)           As of the date hereof, there is no Action pending, or, to the
knowledge of the Stockholder, threatened against or affecting the Stockholder or
any of the Stockholder’s Affiliates before or by any Governmental Entity that
would reasonably be expected to impair the ability of the Stockholder to perform
his, her or its obligations hereunder or to consummate the transactions
contemplated hereby on a timely basis.

 

(g)          No investment banker, broker, finder or other intermediary is
entitled to a fee or commission from Telaria or Rubicon Project in respect of
this Agreement based upon any arrangement or agreement made by or on behalf of
the Stockholder (other than those made by the Stockholder on behalf of Rubicon
Project in the exercise of his or her duties as an officer or director of
Rubicon Project).

 

(h)          The Stockholder understands and acknowledges that Telaria is
entering into the Merger Agreement in reliance upon the execution and delivery
of this Agreement by the Stockholder and the representations, warranties and
covenants of the Stockholder contained herein. The Stockholder understands and
acknowledges that the Merger Agreement governs the terms of the Merger and the
other transactions contemplated thereby.

 

7.            Additional Documents. The Stockholder hereby covenants and agrees
to execute and deliver any additional documents reasonably necessary or
desirable to carry out the purpose and intent of this Agreement and the Merger
Agreement.

 

8.            Termination. This Agreement shall terminate and shall have no
further force or effect as of the earlier to occur of (i) the Effective Date and
(ii) the date the Merger Agreement shall have been validly terminated pursuant
to Article VIII thereof (the “Expiration Date”); provided, however, that
notwithstanding the foregoing, the provisions in Section 9 hereof shall survive
in full force and effect following the consummation of the Merger.

 

9.            Miscellaneous.

 

(a)          Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally or delivered by electronic mail or sent by
nationally-recognized overnight courier (providing proof of delivery) to the
parties hereto at the following addresses (or at such other address for a party
hereto as shall be specified by like notice):

 

(i)if to Telaria, to:

 

Telaria, Inc. 222 Broadway, 16th Floor New York, NY 10038 Attention: Aaron Saltz
Email: asaltz@telaria.com

 

with a copy (which shall not constitute notice) to:

 

Cooley LLP 500 Boylston Street, 14th Floor Boston, Massachusetts 02116-3736
Attention: Miguel J. Vega   Peyton Worley   Ian Nussbaum

 

Email:mvega@cooley.com  pworley@cooley.com  inussbaum@colley.com

  

(ii)If to the Stockholder, to the address set forth on the signature page
hereto.

 



 

5 



 

 

 

(b)            Certain Interpretations. When a reference is made in this
Agreement to an Article or Section, such reference shall be to an Article or
Section of this Agreement, unless otherwise indicated. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The words “hereof,”
“hereto,” “hereby,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The term “or” is not exclusive. The word
“extent” in the phrase “to the extent” shall mean the degree to which a subject
or other thing extends, and such phrase shall not mean simply “if.” All terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto unless otherwise
defined, or except as otherwise expressly provided, therein. Words in this
Agreement describing the singular number shall be deemed to include the plural
and vice versa, and words in this Agreement denoting any gender shall be deemed
to include all genders. Any statute defined or referred to herein or in any
agreement or instrument that is referred to herein shall mean such statute as
from time to time amended, unless otherwise specifically indicated. The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.

 

(c)               Entire Agreement. This Agreement and the documents and
instruments and other agreements among the parties hereto referenced herein:
(i) constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements, understandings,
representations and conditions, both written and oral, among the parties hereto
with respect to the subject matter hereof, and (ii) are not intended to confer
upon any other Person any rights or remedies hereunder.

 

(d)               Assignment. This Agreement shall not be assigned by operation
of law or otherwise, except that Telaria may assign the rights and delegate his,
her or its obligations hereunder to any of its Affiliates; provided that any
such assignment will not relieve Telaria of its obligation under this Agreement.
Any assignment in contravention of the preceding sentence is null and void.

 

(e)               Amendments and Modification; Waiver. This Agreement may not be
modified, amended, altered or supplemented except by the execution and delivery
of a written agreement executed by the parties hereto. No waiver by any party
hereto of any condition or of any breach of any provision of this Agreement
shall be effective unless in writing.

 

(f)                Severability. In the event that any provision of this
Agreement or the application thereof becomes or is declared by a court of
competent jurisdiction to be invalid, illegal or incapable of being enforced,
all other conditions and provisions of this Agreement will nevertheless remain
in full force and effect so long as the legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party or such party waives its rights under this Section 9(f). Upon a
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement to as to effect the original intent of the parties as closely as
possible to the fullest extent permitted by Applicable Law in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible.

 

(g)               Specific Performance and Other Remedies. The parties
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, and that monetary damages, even if
available, would not be an adequate remedy therefor. It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of the United States of America or any state having
jurisdiction, without proof of actual damages (and each party hereby waives any
requirement for the securing or posting of any bond in connection with such
remedy), this being in addition to any other remedy to which they are entitled
at law or in equity. Any and all remedies herein expressly conferred upon a
party hereto will be deemed cumulative with and not exclusive of any other
remedy conferred hereby, or by law or equity upon such party, and the exercise
by a party hereto of any one remedy will not preclude the exercise of any other
remedy.

 



 

6 



 

 

 

(h)               Fees and Expenses. Except as otherwise provided in the Merger
Agreement, all costs and expenses incurred in connection with this Agreement and
the transactions contemplated hereby shall be borne by the party incurring such
expenses. If any action or other proceeding relating to the enforcement of any
provision of this Agreement is brought by any party hereto, the prevailing party
shall be entitled to recover reasonable attorneys’ fees, costs and disbursements
from the opposing party or parties in such action or other preceding (in
addition to any other relief to which the prevailing party may be entitled).

 

(i)                 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, REGARDLESS OF
THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER ANY APPLICABLE PRINCIPLES OF
CONFLICTS OF LAWS THEREOF. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES TO BE SUBJECT TO, AND HEREBY CONSENTS AND SUBMITS TO, THE
JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE AND AGREES THAT ANY ACTION
INVOLVING ANY EQUITABLE OR OTHER CLAIM SHALL BE BROUGHT EXCLUSIVELY IN THE
DELAWARE COURT OF CHANCERY. IN THE EVENT THAT THE DELAWARE COURT OF CHANCERY
DOES NOT ACCEPT OR DOES NOT HAVE JURISDICTION OVER ANY SUCH ACTION, EACH PARTY
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ANY SUCH ACTION THEN
SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF DELAWARE.

 

(j)                 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

(k)               Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties hereto and delivered to the other party hereto, it being understood
that all parties hereto need not sign the same counterpart.

 

The remainder of this page is intentionally left blank.

 



 

7 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

  TELARIA, INC.     By:              Name:   Title:

 



Signature Page to Voting Agreement

 



 





 

 

 

 

  STOCKHOLDER:       [Stockholder Name]           By:                   Name:  
Title (if an entity):

 

      Address:                              Acknowledged and agreed to by:      
 



      Name of Stockholder’s   Spouse (if any):  

 



Signature Page to Voting Agreement

 





 





 

 

 

 

 

 

 

 

 

 